Citation Nr: 0511567	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  98-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had verified active duty from January to June 
1993, and verified active duty for training from November 
1993 to April 1994 and from October 1994 to April 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 decision by the RO in Phoenix, 
Arizona, which in pertinent part, denied service connection 
for PTSD.

In December 2003, the Board remanded this case in order to 
complete further development, consisting of efforts to verify 
periods of active duty for training and obtain supporting 
evidence of reported stressors.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD as the result of the 
deaths of several family members during his periods of active 
duty and active duty for training.  The veteran has submitted 
death certificates showing the deaths of family members 
during these periods.

Service medical records include a report of medical history 
completed in March 1994, which shows that the veteran noted 
that he had or had had depression or excessive worry.

The veteran was afforded a VA examination in September 1998.  
The examiner concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  However, records received 
from the Social Security Administration in April 1999, show 
that an examining psychologist found in September 1997, that 
the veteran had PTSD.  The only reported stressors were the 
deaths of family members.  It is not clear, however, whether 
the psychologist considered an accurate history (for 
instance, the report notes that the veteran underwent VA 
hospitalization in July and August 1997 for PTSD and 
depression, while the report of VA hospitalization shows only 
findings of depression).

On VA outpatient treatment in September 1998, the assessments 
included PTSD.
Numerous other records before and since that date show 
treatment for major depression.

Given the conflicting diagnoses, and the fact that the VA 
examiner did not have access to the records showing findings 
of PTSD; the Board finds that a new examination is needed to 
clarify the diagnsosis, and its relationship to service.  
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED for the following:

1.  Afford the veteran a psychiatric 
examination.  The examiner should review 
the claims folder, including a copy of 
this remand in conjunction with the 
examination, and should acknowledge such 
review.

2.  The examiner should report all 
current diagnoses and should express 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
more) that any diagnosed disability had 
its onset in service, or is the result of 
a stressor experienced in service.  If 
the examiner finds that the veteran does 
not meet the criteria for the diagnosis 
of PTSD, the examiner should explain the 
reasons for this conclusion.  The 
examiner should also provide a rationale 
for any other opinions provided in the 
examination report.

3.  Re-adjudicate the claim for service 
connection for PTSD.  If the benefit 
remains denied issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




